



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151 (seduction
    of a female between 16 and 18), 153 (sexual intercourse with step-daughter),
    155 (buggery or bestiality), 157 (gross indecency), 166 (parent or guardian
    procuring defilement) or 167 (householder permitting defilement) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Quesnelle, 2013
    ONCA 180

DATE: 20130326

DOCKET: C53116

Rosenberg, Sharpe and MacFarland JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Vincent Quesnelle

Appellant

Najma Jamaldin and Paul Genua, for the appellant

Janet MacEachen, as
amicus curiae

Christine Bartlett-Hughes, for the respondent

Heard:  December 21, 2012

On appeal from the conviction entered on June 4, 2010 by
    Justice Julie A. Thorburn of the Superior Court of Justice, sitting with a jury,
    and from the sentence imposed on July 27, 2010, with reasons reported at 2010
    ONSC 3713.

MacFarland
    J.A.:

A.

OVERVIEW

[1]

The appellant appeals
    his conviction on two counts of sexual assault and two counts of assault,
    entered after his trial before a judge and jury.  He also appeals his sentence.

[2]

The critical question
    raised by this appeal is whether, in the context of a prosecution of an alleged
    sexual assault, an occurrence report prepared by police on an unrelated
    incident involving a complainant is subject to the disclosure regime set out in
    s. 278.2 of the
Criminal Code
, R.S.C. 1985, c. C-46
.
The answer
    to this question turns on whether such an occurrence report can be
    characterized as a record within the meaning of s. 278.1  namely, one that
    contains personal information for which there is a reasonable expectation of
    privacy but was not made by persons responsible for the investigation or
    prosecution of the offence.

B.

THE FACTS

[3]

The appellant was
    charged with assault, sexual assault, sexual assault with a weapon, robbery,
    threatening to kill, and threatening serious bodily harm.  The charges stem
    from two separate incidents involving two complainants:  T.R., on December 29,
    2006, and L.I., on March 5, 2007.

[4]

There are many
    similarities between the evidence given by T.R. and L.I. about the alleged
    assaults. Both complainants were addicted to drugs. They each gave similar
    descriptions of the appellant in their trial testimony. The appellant drove
    both complainants in a dirty, beige or copper-coloured van to the rear entrance
    of a laundry facility in a shopping plaza. The appellant led them both
    downstairs to a basement containing a dirty mattress. He used drugs and encouraged
    them both to use drugs prior to the assaults. The appellant also punched both
    women, and then forced anal intercourse on them. He told both women that he was
    a member of the Hells Angels, and expressed a preference for sexual activity
    by force.  Finally, he dropped both women off at a bus stop in the same general
    neighbourhood after he committed the assaults.

[5]

The appellant denied all
    charges against him. This clearly was a case that turned on credibility. The
    versions of events attested to by the complainants bore little resemblance to
    the version of events described by the appellant. He says the sex with L.I. was
    consensual, although there was a disagreement on the price after the fact. He
    denies having sex of any description with T.R. on December 29, 2006.

[6]

At the conclusion of
    his trial, the jury convicted the appellant of two charges of simple assault and
    two charges of sexual assault. He appeals his conviction and his sentence.

C.

ISSUES

[7]

The appellant raises three
    grounds of appeal with respect to his conviction.

1.

The
    trial judge erred in allowing the Crowns application to adduce similar fact
    evidence and in disallowing the appellants severance application;

2.

The
    trial judge erred in admitting into evidence a statement made by the appellant
    to the police that was made without first speaking to counsel;

3.

The
    trial judge erred in holding that access to occurrence reports and related
    materials is governed by the production regime set out under s. 278.1 to 278.9
    of the
Criminal Code
.

[8]

The Crown was called
    upon to respond only to the second and third grounds of appeal.

D.      ANALYSIS

(1)

Did the trial judge err in allowing the Crowns
    application to adduce       similar fact evidence and in disallowing the
    appellants severance      application?

[9]

The first ground of
    appeal can be dealt with summarily. Prior to the trial, the Crown joined the counts
    involving T.R. and L.I. and applied to have the evidence of each complainant
    admitted as similar fact evidence. The defence opposed the application and
    applied to sever the counts. The trial judge allowed the similar fact
    application and denied the severance application. The appellant argues that she
    erred in doing so.

[10]

I
    disagree. The arguments raised on the similar fact and severance applications were
    matters for the trial judges discretion, based on the evidence before her. In
    her careful reasons, the trial judge considered the law in relation to similar
    fact evidence and applied it to the facts before her. She thoughtfully weighed
    the risk of prejudice to the accused against the probative value of the
    evidence.  She concluded that:

the Crown has discharged the onus of establishing on a
    balance of probabilities that [the similar fact evidences] probative value
    outweighs its undoubted prejudice. The acts complained of and the surrounding
    circumstances leading to and following those acts contain a high degree of
    similarity such that the likelihood of coincidence is objectively improbable.

[11]

Similarly,
    on the appellants severance application, the trial judge referenced the appropriate
Criminal

Code
provisions and the authorities on severance and
    applied them to the evidence before her. She concluded that, although there was
    a risk of prejudice to the accused, there were compelling countervailing
    reasons for having a joint trial.

[12]

A
    trial judges decision to admit similar fact evidence is owed substantial
    deference by an appellate court:
R. v. Handy
, 2002 SCC 56, [2002] 2
    S.C.R. 908, at para. 153. Deference is likewise afforded to a trial judges
    ruling on severance, so long as he or she acts judicially and the ruling does
    not result in an injustice:
R. v. Last
, 2009 SCC 45, [2009] 3 S.C.R.
    146, at para. 14. In light of the applicable standards of review, it is my view
    that there is no basis for this court to interfere with the trial judges decisions.

(2)

Did the trial judge err in admitting into
    evidence a statement made by     the appellant to the police that was made without
    first speaking to  counsel?

[13]

Prior
    to trial, the appellant brought an application seeking to exclude a videotaped
    statement he gave to police on March 5, 2007. The trial judge denied his
    application. The appellant now argues that she erred in doing so. He says that
    his statement to police was involuntary, that it was the product of
    inducements, that the police denied him his right to consult with counsel at
    the station, and that his statement ought not to have been admitted into
    evidence.

[14]

The
    parties positions on the original application are aptly summarized by the
    trial judge in her reasons for denying the appellants application:

The Appellant says that, while he had been advised four times
    of his right to counsel and cautioned that anything he did say could be used
    against him in court, he asked to speak to counsel twice before giving his
    statement and was denied the opportunity to exercise that right. He submits
    that police encouraged him to speak to them before he had a chance to speak to
    a lawyer. They suggested that they did not believe the Complainants story and
    that if he spoke to the Lead Detective and gave his version of events, he would
    be home by supper that day and would not be charged. Officer Dizon told him
    that if he lawyered up he would go to jail.

The Crown submits that the Applicants statement to police was
    voluntary as the Applicant had been read his right to counsel and cautioned
    four times before giving his videotaped statement. Before arriving at the
    station, the Applicant had indicated he wanted to speak to a lawyer. However,
    once at the station, after being told by the Sergeant that he could speak to a
    lawyer, he shrugged his shoulders and said he just wanted to speak to the
    Detective as he had done nothing wrong.  He was fully aware that any statement
    could be used against him in court. He confirmed the waiver of his right to
    counsel at the outset of the videotaped statement to police.

[15]

The
    trial judge carefully considered the evidence before her. She rejected the
    appellants evidence, and accepted the evidence of the interrogating officers.  She
    concluded that neither officer told the appellant to speak to them without
    counsel, or used promises or inducements to compel the appellant to make a
    statement. Her conclusion in this regard is amply supported by the evidence she
    accepted.

[16]

The
    trial judge also concluded that the appellant was well-aware of his right to
    speak to counsel before he said anything to police. It is worth noting that the
    appellant was videotaped saying he did not need to speak to a lawyer so long as
    he had only been arrested, not charged. The relevant exchange between the
    appellant and the interrogating officers is as follows:

Officer: I am gonna caution you again weve already, we did
    this, I just want to make sure just to get it on the record that is.

Appellant: I have the right to a lawyer.

Officer: Yes exactly.

Appellant: That I am waiving it.



Appellant: If Ive just been arrested for this crime, just a
    minute, I mean, I have no problems talking with, if youre charging me with it
    I want to speak to a lawyer please.

Officer: At this stage of the game youve just been arrested.

Appellant: Okay.

Officer: Okay, depending on the results here.

Appellant: Thats fine.

Officer: That will make the determination here, okay and oh do
    you wish to call a lawyer now?

Appellant: No.

Officer: Okay Im just going to tell you, you dont have to
    say anything to us. Anything you say I can use against you in court.

Appellant: Thats fine.

[17]

In
    my view, the trial judges determination was based on the evidence before her
    and there is no basis on which this court should interfere.
The determination of whether a statement is voluntary
    is a question of fact, or mixed fact and law, and is thus owed deference,
    provided the trial judge considers all of the relevant circumstances and
    properly applies the law: see
R. v. Oickle
, 2000 SCC 38, [2000] 2 S.C.R.
    3, at para. 22;
R. v. Spencer
, 2007 SCC 11, [2007] 1 S.C.R. 500,
    at paras. 16-17
.
I would not give effect
    to this ground of appeal.

(3)

Did the trial judge err in holding that access
    to occurrence reports is      governed by the production regime set out under
    s. 278.2 of the
Criminal Code
?

(a)

Facts and the decision below

[18]

The
    issue relating to the occurrence reports arose from a radio documentary created
    about T.R. and the prosecution of certain alleged assaults against her. It was
    aired after the incident but before the trial. As part of the documentary,
    radio personnel interviewed both T.R. and one of the detectives who assisted in
    her case. In the broadcast, the detective says that she reviewed T.R.s police
    file in preparation for the trial. She says she came across four or five
    occurrences in relation to sexual assaults. She said all were violent and
    involved weapons or being punched in the face.

[19]

When
    the defence learned from the radio documentary of the occurrence reports
    involving T.R., it brought a disclosure application to obtain them from the
    Crown. The central issue raised by that proceeding, and again in this appeal,
    is whether police-made occurrence reports that are unrelated to the specific
    offence being prosecuted but involve witnesses ought to be disclosed in
    accordance with s. 278.2 of the
Criminal Code
or, alternatively, with
    the regime set out in
R. v. Stinchcombe
, [1991] 3. S.C.R. 326.

[20]

In
    its application, defence argued that production of occurrence reports should be
    made in accordance with the
Stinchcombe
disclosure regime, which in
    essence requires the Crown to produce all relevant non-privileged information
    over which there is no privacy interest. The Crown argued that
Stinchcombe
did not apply because the information sought was personal information of a
    complainant in a proceeding wherein a sexual assault is alleged. Thus, the
    Crown submitted, the disclosure application should have been brought in
    accordance with the statutory protections set out in s. 278.2 of the
Criminal
    Code
.

[21]

The
    trial judge concluded that the occurrence reports were records within the
    meaning of s. 278.1 and were subject to the disclosure regime in s. 278.2.  In
    her reasons, she noted:

In this case, the police occurrence reports contain recorded
    information about the Complainant, including her knowledge or involvement in
    criminal activity. Such documents contain personal information protected by
    provincial legislation. As such, there is a privacy interest in those
    documents.

Record as defined in s. 278.1 of the
Criminal Code
does not include records made by persons responsible for the investigation or
    prosecution of the offence. Toronto Police Services is a person pursuant to
    section 2 of the
Code
in which person is defined to include Her
    Majesty and an organization. As such, a record does not include records made
    by the Toronto Police Service for the investigation of this offence. The
    exclusion does not extend to all records in the possession of the person
    responsible for the investigation but only records for the investigation of the
    offence in question.

The words records made by persons responsible for the
    investigation or prosecution of the offence must be limited by the offence
    at issue.

She concluded:

In my view, the wording of section 278 is clear. The Application
    must be brought pursuant to section 278.2 of the
Criminal Code
, as in
    this case, there is a reasonable expectation of privacy and the only exception
    is for records pertaining to the offence in question.

[22]

As
    the Crown has noted in her factum, the trial judges interpretation suggests
    that any records made by the investigating police service that are not made in
    relation to the offence are covered under s. 278, even if they are accessed by
    the investigating officer and made part of the fruits of the investigation.

(b)

The trial judge erred in holding that access to
    occurrence    reports is governed by s. 278.2

[23]

In
    my view, whether or not these occurrence reports are subject to disclosure
    pursuant to s. 278.2 is a matter of statutory interpretation. The
Criminal
    Code
provides a definition of a record for the purposes of ss. 278.2 to 278.9:

278.1 For the purposes of sections 278.2 to 278.9, record
    means
any form of record that contains personal
    information for which there is a reasonable expectation of privacy
and
    includes, without limiting the generality of the foregoing, medical,
    psychiatric, therapeutic, counselling, education, employment, child welfare,
    adoption and social services records, personal journals and diaries, and
    records containing personal information the production or disclosure of which
    is protected by any other Act of Parliament or a provincial legislature,
but does not include records made by persons
    responsible for the investigation or prosecution of the offence
.
    [Emphasis added].

[24]

I
    recognize that the preponderance of trial level decisions on this point adopts
    the view that police occurrence reports involving a complainant or a witness
    which are unrelated to the particular offence at issue are records for which
    there is a reasonable expectation of privacy. Such authorities have, in
    general, held that the exclusionary phrase at the end of the definition in s.
    278.1  but does not include records made by persons responsible for the
    investigation or prosecution of the offence  relates only to occurrence or
    investigation reports made in relation to
the offence at issue
. The
    courts have held that this phrase does not include police investigations or
    occurrence reports prepared in relation to unrelated matters involving the
    complainant or witnesses: see, for example,
R. v. McAdam
(2008), 172
    C.R.R. (2d) 27.

[25]

As a matter of statutory
    interpretation, I cannot agree with the trial judges conclusion or the weight
    of the judicial authority to this point. In my view, the object of s. 278.2 and
    the intention of Parliament, as well as the words of s. 278.1 read in their
    grammatical and ordinary sense, indicate that police-made occurrence reports
    are excluded from the application of the s. 278 regime.

[26]

The
    Supreme Court of Canada instructs us that today there is but one principle of
    statutory interpretation:

Today there is only one principle or approach, namely, the
    words of an Act are to be read in their entire context and in their grammatical
    and ordinary sense harmoniously with the scheme of the Act, the object of the
    Act, and the intention of Parliament.
[1]


[27]

In
    considering the scheme of the Act, the object of the Act, and the intention of
    Parliament, it is helpful to reference the preamble of the Bill adding the new
    disclosure regime to the
Criminal Code
: see Bill C-46,
An Act to
    amend the Criminal Code (production of records in sexual offence proceedings)
,
2nd. Sess, 35th Parl. 1997 (assented to
    25 April 1997).

[28]

In
    the preamble, Parliament recognizes that the compelled production of personal
    information in accordance with ordinary disclosure principles may deter victims
    of sexual offences from reporting and seeking necessary treatment,
    counselling, or advice. It also acknowledges that such unconstrained
    disclosure may detrimentally affect the work of those who provide services and
    assistance to complainants of sexual offences.

[29]

In
R. v. Mills
, [1999] 3 S.C.R. 668, the Supreme Court of Canada further elaborated
    on the nature of the personal information and the reasonable expectation of
    privacy contemplated by s. 278.1.
Mills
involved a constitutional
    challenge to ss. 278.1 to 278.9 of the
Criminal Code
. The accused in
Mills
was charged with the sexual assault of a thirteen-year old. Prior to trial, the
    accused sought disclosure of certain therapeutic records, including records
    held by a psychiatrist and an adolescent services association. In the interim,
    the
Criminal Code
was amended to include ss. 278.1 to 278.9. Upon
    learning of the amendment, the accused challenged the validity of the new
    provisions, claiming that they violated his rights under the
Canadian
    Charter of Rights and Freedoms
.

[30]

The
    majority of the Supreme Court of Canada ultimately upheld the constitutionality
    of the new disclosure regime. In doing so, the majority considered the important
    privacy interests at stake in the production of private records in the context
    of a trial for sexual assault. Discussing the fundamental aspects of privacy, at
    para. 81, the majority cited with approval Sopinka J.s statement in
R. v.
    Plant
, [1993] 3 S.C.R. 281, at p. 293:

...[I]t is fitting that s. 8 of the
Charter
should
    seek to protect a biographical core of personal information which individuals
    in a free and democratic society would wish to maintain and control from
    dissemination to the state. This would include information which tends to
    reveal intimate details of the lifestyle and personal choices of the
    individual.

[31]

The
    majority also stressed the importance of the protection of personal information
    to maintaining relationships of trust and confidentiality, at para. 89:

The values protected by privacy rights will be most directly at
    stake where the confidential information contained in a record concerns aspects
    of ones individual identity or where the maintenance of confidentiality is
    crucial to a therapeutic, or other trust-like, relationship.

[32]

The
    important thing to note about the scheme of the Act and intention of Parliament
    as evidenced in the preamble to Bill C-46 and the majoritys discussion in
Mills
is the nature of the privacy interest being discussed. The personal
    information and expectation of privacy in s. 278.1 is framed in reference to
    intimate information about ones identity and lifestyle, of the type disclosed
    in the context of a trust-like, confidential, or therapeutic relationship. It
    is, in the words of Sopinka J., the type of information an individual would
    seek to withhold from the state.

[33]

When
    a victim of a sexual assault speaks to police about the attack, he or she is
    not doing so in the context of a trust-like, confidential, or therapeutic
    relationship. Nor is that individual seeking to withhold that information from
    the control or dissemination of the state. Indeed, an individual speaking to a
    police officer in this context is expressly sharing information with the state,
    for the purpose of having the assault investigated and addressed.

[34]

More
    specifically, a complainant cannot reasonably expect that the information,
    personal though it is because of the nature of the complaint, will remain a
    private matter between her and the officer. The complainant will know that the
    information she provides will be the basis for charges against and the prosecution
    of the person who assaulted her, and that the information will, in the usual
    course, come out at a public trial. In my view, there can be no reasonable
    expectation of privacy in information a complainant provides to police and
    which the police record in one form or another. Similar reasoning would apply
    to information provided to police by a witness.

[35]

With
    the nature of the privacy interest contemplated by s. 278 in mind, I will now
    turn to the the words of [the] Act  read in their entire context and in their
    grammatical and ordinary sense. The actual words used in s. 278.1, omitting
    only the language of example, read:

record means any form of record that contains personal
    information for which there is a reasonable expectation of privacy  but does
    not include records made by persons responsible for the investigation or
    prosecution of the offence.

[36]

The
    records excluded under this definition are those made by persons responsible
    for the investigation or prosecution of the offence. They are not records made
    by other persons which may be held by the police or the prosecution; the
    excluded records are only those made by those responsible for the
    investigation or prosecution of the offence.

[37]

Further,
    there is no language which limits the word records to only those records made
    in relation to the specific offence in issue. Had it been Parliaments
    intention to limit the exclusion to only those records prepared in relation to
    the specific offence in issue, it could easily have employed language to
    accomplish that purpose.  It did not.

[38]

Considering
    both the intention of Parliament in enacting Bill C-46 and the words of s.
    278.1 read in their grammatical and ordinary sense, I must therefore respectfully
    disagree with the trial judges conclusion that occurrence reports qualify as
    records for the purposes of s. 278.2.  In my view, occurrence reports do not fall
    within the realm of private records Parliament intended to target in enacting
    ss. 278.1 to 278.9.

[39]

The
    discussion above about the nature of the privacy interest at stake supports
    this view. Passages from
Mills
also support this view. At the outset
    of the majoritys judgment, at para. 50, it states:

Bill C-46 begins by defining records to which it applies: any
    form of record that contains personal information for which there is a
    reasonable expectation of privacy,
excluding investigatory or
    prosecutorial records
..
.  
    [Emphasis added.]

[40]

This
    statement reflects that police-made occurrence reports and investigative
    records are different in kind from the type of records contemplated by s. 278.1
    or at issue in
Mills
. The types of records specifically referenced in
    s. 278.1 are medical, psychiatric, therapeutic, counselling, education,
    employment, child welfare, adoption and social service records, personal
    journals and diaries and records containing personal information which is
    protected by legislation.

[41]

In
Mills
, the court was considering therapeutic records and notes that
    were in the possession of a counselling organization, and records held by a
    psychiatrist and by a child and adolescent services organization  private
    records, as the court referred to them throughout its judgment. For the
    reasons I have explained above, I do not accept that occurrence reports created
    by police implicate the types of privacy interests envisioned in s. 278.1 or in
Mills
.

[42]

More
    importantly, as a result of the plain wording of s. 278.1, it does not matter whether
    an occurrence report contains personal information for which there is a
    reasonable expectation of privacy or not. So long as a record was made by
    persons responsible for the investigation or prosecution of the offence, it is
    excepted from the definition of record by the language of s. 278.1. Even if
    such records should contain personal information for which there is a
    reasonable expectation of privacy, they are, by the concluding words of s.
    278.1, excluded from its reach.

[43]

Here,
    it was clear that the detective featured in the radio documentary reviewed
    four or five occurrence reports relating to T.R in preparation for the trial
    of this case. Those reports are part of the fruits of the investigation, and
    are producible under
Stinchcombe
as part of the Crowns first party
    disclosure obligations. If, as here, the defence seek copies of other occurrence
    reports relating either to T.R. or L.I., they must make a further request to
    the prosecuting Crown and the Crown is required to produce those records in
    accordance with its
Stinchcombe
disclosure obligation.

[44]

Because
    the occurrence reports were not produced to the appellant, we cannot know what
    effect, if any, the use of such records may have had on the appellants case.
    In such circumstances, the curative proviso under s.
686(1)(b)(iii) of
the
Criminal Code
cannot be applied and, regrettably, there must be a new trial.

D.

Conclusion

[45]

In
    the result, the appeal is allowed and a new trial is ordered.

[46]

Because
    there will be a new trial, it is unnecessary to deal with the sentence appeal.

Released:
March 26, 2013  MR

J.
    MacFarland J.A.

I
    agree M. Rosenberg J.A.

I
    agree Robert J. Sharpe J.A.





[1]
Rizzo and Rizzo Shoes Ltd. (Re)
,
    [1998] 1 S.C.R. 27, at para. 21, adopting with approval the statement of Elmer
    Dreidger in
Construction of Statutes,
2nd ed. (Toronto: Butterworths,
    1983), at p. 87.


